                                         Case 3:16-cv-03582-WHA Document 253 Filed 03/25/20 Page 1 of 3




                                   1   HOGAN LOVELLS US LLP
                                       Clayton C. James (Cal. Bar No. 287800)
                                   2   clay.james@hoganlovells.com
                                       Helen Y. Trac (Cal. Bar No. 285824)
                                   3
                                       helen.trac@hoganlovells.com
                                   4   Three Embarcadero Center, Suite 1500
                                       San Francisco, California 94111
                                   5   Telephone: (415) 374-2300
                                       Facsimile: (415) 374-2499
                                   6

                                   7   Celine J. Crowson (pro hac vice)
                                       555 13th St NW
                                   8   Washington, DC 20004
                                       Telephone: (202) 637-5600
                                   9   Facsimile: (202) 637-5600
                                       celine.crowson@hoganlovells.com
                                  10

                                  11   Aaron S. Oakley (pro hac vice)
                                       1601 Wewatta Street, Suite 900
                                  12   Denver, Colorado 80202
Northern District of California
 United States District Court




                                       Telephone (303) 899-7300
                                  13   Facsimile: (303) 899 7333
                                       aaron.oakley@hoganlovells.com
                                  14
                                       Attorneys for Defendant Apple Inc.
                                  15

                                  16

                                  17                         IN THE UNITED STATES DISTRICT COURT
                                                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  18                                SAN FRANCISCO DIVISION
                                  19
                                       STRAIGHT PATH IP GROUP, INC.,
                                  20                                            Case No. C 16-03582 WHA
                                                            Plaintiff,
                                  21                                            RESPONSE TO STRAIGHT PATH’S
                                              v.                                OBJECTIONS TO SPECIAL MASTER’S
                                  22                                            REPORT AND RECOMMENDATION
                                       APPLE INC.,
                                  23
                                                            Defendant.
                                  24

                                  25

                                  26

                                  27
                                  28
                                         Case 3:16-cv-03582-WHA Document 253 Filed 03/25/20 Page 2 of 3




                                   1          On March 4, 2020, Special Master Matt Borden submitted a Report and Recommendation,

                                   2   in which he recommended that Apple be awarded $2,334,054. Dkt. No. 251. Straight Path’s

                                   3   objections duplicate the issues it raised before the Special Master to which Apple already

                                   4   responded, see Dkt. No. 252-8, and fail for the reasons explained in the Report and

                                   5   Recommendation. See Dkt. No. 251 at 12–16.

                                   6          Apple addresses only one issue here, to clarify the significance of the two Federal Circuit

                                   7   decisions to the Court’s exceptional case determination. See Dkt. No. 252 at 1–3. Straight Path’s

                                   8   assertion that “[t]he basis for [this] Court’s finding of exceptionality hinged on [the second

                                   9   Federal Circuit] decision,” Samsung Electronics Co., Ltd. v. Straight Path IP Group, Inc., 696

                                  10   Fed. App’x 1008 (Fed. Cir. 2017), which issued on June 23, 2017, overstates that decision’s

                                  11   unique importance. See Dkt. No. 252 at 1–2 (arguing that Apple should not be entitled to any fees

                                  12   prior to June 23, 2017).
Northern District of California
 United States District Court




                                  13          The Court found this an “exceptional case” because Straight Path “[told] the Federal

                                  14   Circuit one thing and [told the] Court the opposite on a critical point.” Dkt. No. 244 at 7. Straight

                                  15   Path made representations to the Federal Circuit regarding the meaning of the “is connected”

                                  16   limitation but then “sought to escape the consequences of its own representations . . . in the instant

                                  17   actions.” Id. at 7–8. Straight Path made those representations during appeal of the first inter

                                  18   partes review proceeding (“IPR”), Straight Path IP Grp., Inc. v. Sipnet EU S.R.O., 806 F.3d 1356

                                  19   (Fed. Cir. 2015). See Dkt. No. 244 at 7:11–8:9 (quoting Straight Path’s March 13, 2015, brief and

                                  20   the transcript of oral argument held September 9, 2015, but from the Sipnet appeal). Straight Path

                                  21   filed this suit in June 2016 “armed with a favorable finding of validity” following the Sipnet

                                  22   appeal. See Dkt. No. 244 at 5. The foundation for the Court’s “exceptional case” finding was

                                  23   entirely laid by June 2016.

                                  24          The Court cited Straight Path’s representations during the Samsung appeal, but described

                                  25   those subsequent representations as duplicative of the first. See Dkt. No. 244 at 4 (stating that

                                  26   counsel for Straight Path “emphasized once again during oral argument” and “once again argued”

                                  27   the temporal aspect of the “is connected” limitation). In fact, Straight Path tried to argue that its

                                  28
                                       RESPONSE TO OBJECTIONS TO SPECIAL MASTER’S REPORT
                                       CASE NO. C 16-03582 WHA
                                                                                           1
       Case 3:16-cv-03582-WHA Document 253 Filed 03/25/20 Page 3 of 3




 1   statements in the Samsung appeal qualified or negated its prior statements to the PTAB and the

 2   Federal Circuit, and the Court rejected that argument. See Dkt. 244 at 8.

 3          Thus, Apple is entitled to fees from the date of suit, as the Special Master found.

 4

 5   Dated: March 25, 2019
                                                  HOGAN LOVELLS US LLP
 6
                                                  By: /s/ Clayton C. James
 7                                                       Clayton C. James
 8                                                clay.james@hoganlovells.com
                                                  Three Embarcadero Center, Suite 1500
 9                                                San Francisco, California 94111
                                                  Telephone: (415) 374-2300
10                                                Facsimile: (415) 374-2499
11                                                Attorneys for Defendant
12                                                APPLE INC.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     RESPONSE TO OBJECTIONS TO SPECIAL MASTER’S REPORT
     CASE NO. C 16-03582 WHA
                                                         2
